Citation Nr: 1752750	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  

2.  Entitlement to a rating in excess of 10 percent for diplopia.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1966, with service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2007 (diplopia) and June 2008 (hypertension) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2010 decision, the Board denied the claim for service connection for hypertension and remanded the claim for an increased rating for diplopia.  In July 2010, the Court ordered that the joint motion for remand (JMR) issued by the parties should be effectuated.  In December 210, the Board reopened and remanded the claim for hypertension.  In November 2016, the Board remanded both issues for further development.  

In September 2017, the Veteran's former attorney requested to withdraw as the Veteran's representative.  An October 2017 report of contact reflects that the Veteran was notified of such, and indicated that he wished to proceed pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Board remanded the Veteran's claims on appeal for further development.  Specifically, the AOJ was to schedule the Veteran for a VA hypertension examination and re-adjudicate the Veteran's increased rating claim for his diplopia under the old rating criteria, prior to the 2008 revision.  The requested actions have not been completed.  Accordingly, a remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA or private treatment records identified by the Veteran.  Specifically, all relevant VA treatment records dated from July 2015 to the present should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his hypertension on a direct basis.  

Based on a review of the claims file, and in consideration of both lay and medical evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50% or greater) that the Veteran's hypertension is etiologically related to his military service, including presumed exposure to herbicides.  

A full and complete rationale must be provided for any opinion expressed.  

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate the severity of his service-connected diplopia.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issues of service connection for hypertension and a rating in excess of 10 percent for diplopia (to include under the rating criteria in effect prior to the revision in 2008, 73 FR 66549).  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




